Judge Ellis
delivered the opinion of the Court.
The common law principle as to the liability of executors and .administrators de bonis propriis for costs, was- changed by our Statute of 1811, (Laws Alaba. 463, sect. 21,) which enacts “ that no executor or administrator shall be liable “ out of their individual estate, for not pleading, mispleading, “ or false pleading, in or to any action whatever which may “ be brought against them as such.”
Probably no words in our language could have expressed-more technically and appropriately the intention of the Legislature to change ■ the common law as to the liability of executors and administrators out of their own estates for costs.
It is the unanimous opinion of this Court, that the judgment of the Circuit Court be reversed, and judgment rendered here for the Debt, Damages, and Costs, to be levied of the goods and chattels, &c. of the intestate in the hands of his* administrators to be administered.